—In a proceeding pursuant to Social Services Law § 384-b to terminate parental rights on the ground of permanent neglect, the mother appeals from an order of the Family Court, Kings County (Elkins, J.), dated September 6, 2000, which, upon granting the petitioner’s motion, after a hearing, for a determination that she violated the terms of a suspended judgment of the same court (Grosvenor, J.), dated September 30, 1998, and after a dispositional hearing, terminated her parental rights and transferred custody and guardianship of the subject child to the petitioner and the Commissioner of Social Services of the City of New York for the purpose of adoption.
Ordered that the order is affirmed, without costs or disbursements.
A preponderance of the evidence presented at the hearing to determine whether the mother violated the terms of a suspended judgment supports the Family Court’s determination *585that she failed to satisfy certain conditions of the suspended judgment, warranting its revocation (see Matter of Michael B., 80 NY2d 299 [1992]; Matter of Ishia Marie W., 292 AD2d 535 [2002]; Matter of William Ralph T., 286 AD2d 441 [2001]; Matter of Alka H., 278 AD2d 326 [2000]). Furthermore, the evidence presented at the dispositional hearing supports the Family Court’s determination that termination of the mother’s parental rights is in the best interests of the child (see Family Ct Act § 631; Matter of Star Leslie W., 63 NY2d 136, 147-148 [1984]). Ritter, J.P., Smith, Goldstein and H. Miller, JJ., concur.